MEMORANDUM **
Merry Teklegiorgis Melake, a native and citizen of Eritria, petitions for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s (“IJ”) order denying her application for asylum and withholding of removal, and denying her motion to remand to apply for adjustment of status. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence an adverse credibility determination, see Singh v. Ashcroft, 367 F.3d 1139, 1143 (9th Cir.2004), and review for an abuse of discretion the denial of a motion to remand, see Movsisian v. Ashcroft, 395 F.3d 1095, 1098 (9th Cir.2005). We deny the petition for review.
The IJ concluded Melake did not testify credibly regarding her nationality, religious affiliation, her reasons for not voting, why she alone amongst all her family members was arrested, the length of her alleged detention, and how she was able to escape armed guards at the detention facility. In her brief before this court, Melake attempted to explain only one of the numerous discrepancies, inconsistencies, and implausibilities identified by the IJ. The IJ’s negative credibility finding is supported by substantial evidence. See Kasnecovic v. Gonzales, 400 F.3d 812, 815 (9th Cir.2005).
In the absence of credible testimony, Melake failed to establish eligibility for asylum or withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
The BIA did not abuse its discretion in denying Melake’s motion to remand because she failed to provide clear and convincing evidence that her marriage to a United States citizen, entered into while her removal proceedings were pending, was bona fide. See 8 U.S.C. § 1255(e)(3).
The voluntary departure period was stayed, and that stay will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.